         Case 1:17-cv-05526-AJN Document 77 Filed 01/22/19 Page 1 of 1

              Scoolidge Peters Russotti & Fox
                     1 3 5 M a d i s o n A v e n u e , F i f t h F l o o r | N e w Y o rk , N Y 1 0 0 1 6
                                               LLP


                                                                                                            Peter Scoolidge
                                                                                                                Partner
                                                January 22, 2019                                            peter@sprfllp.com
                                                                                                             (212) 729-7708


VIA ECF

Hon. Alison J. Nathan
United States District Judge
40 Foley Square, Room 2102
New York, New York 10007

               Re:    International Council of Shopping Center, Inc. v. Info
                      Quarter LLC, et al.: 17-cv-5526

Dear Judge Nathan:

         I represent the Plaintiff International Council of Shopping Centers, Inc. (“ICSC”) in the
above-referenced matter. On January 8, 2019, the Court entered an Order requiring the Plaintiff
to file a motion for default judgment against the Defendants by January 22, 2019. (Dkt. No. 68).
The complex nature of this matter, involving many consolidated matters and a relatively long
litigation history preceding the Defendants’ default, has caused delays in preparing an attorneys’
fees affidavit. Accordingly, the Plaintiff hereby requests a short one-week adjournment of the
deadline set forth in the January 8, 2019 Order to file a motion for default judgment against the
Defendants.

                                                                  Sincerely,




                                                                  Peter Scoolidge

cc:    Counsel Listed on ECF
